Title: To James Madison from James Simpson, 27 March 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 27 March 1806, Tangier. No. 108. “No: 107 dated 12th. last Month accompanied the Accounts of this Consulate for last year, and was entrusted to Mr Gavino’s care to be forwarded.
                    “Its with concern I have now to acquaint you that yesterday I received by Express from Mr Gwyn the unpleasant intelligence of the loss of the Brig Indefatigable of Philadelphia B F Severs Master on the South Coast in Lat: 28. An Arab brought him a paper written by a Passenger, of which I herewith transmit copy for your information; he brought also a Gibraltar Bill of Health for the Vessel dated 29th. January last. These are all the direct information I have yet received, the next I hope may be from Captain Severs with more particulars. A Merchant of Mogadore writes me that a Friend of his to the Southward (without mentioning the place of

his residence) had got possession of twelve of the Crew of this Vessel, which with the Contents of Mr Berrets note gives hopes they all got safe on shore. The redemption of those people fourteen in all, will go far beyond that of the Crew of the Ship Oswego, for it appears all Christians have encountered a similar misfortune of late years, have been bought from the Arabs who first seized them, by others who keep them back with a view of advantage. This I fear is a growing evil and which it appears impossible to check or controul, save by a measure too dreadful to mention⟨—⟩leaving some of the Victims with them.
                    “The Banditti who frequent rather than Inhabit that dangerous Coast live in a state of total insubordination. This precludes every hope of forming with them a Convention for bringing to Mogadore without delay all Christians indiscriminately who might have the misfortune to be wrecked there and fall in their hands. Knowing the dreadful hardships they are made to undergo whilst they remain with those Savage Men a plan of this Nature came under consideration of the Consuls here, but was found impracticable; on the contrary there appeared reason to dread it might lead to a greater evil, as the holding forth a liberal encouragement or reward might promote an encrease of demands, under a strong presumption they would be acceded to. For these reasons it has been deemed most adviseable to leave the success of Redemption to chance as heretofore. Spain in the begining of 1805 redeemed a Crew by the intervention of Agents employed by the Emperour, a mode they will not repeat as it cost them very dear. Five Swedes who landed in the Month of May 1804 near Cape Non in quest of Water, will now probably be speedily released as orders have lately been sent to Mogadore to r⟨e⟩deem them on the best terms can be established—three hundred dollars each has been demanded.
                    “Six English Seamen saved out of a Vessel wrecked, for whom a Negotiation with the Arab who has them, has long been pending under Mr Gwyns management, still continues in the Country beyond Muley S⟨uli⟩mans dominions, because the sum demanded for them has been deemed more than regular.
                    “As I cannot consider any part of the duty of the Office I am honoured with to go before the preservation of the lives and restoring the Liberty of Citizens of the United States, I have not lost a moment in directing Mr Gwyn to take such previous measures as may pave the way for the speedy release of Captn. Severs and his Ships Company, without however his coming under any positive engagement untill I shall have given him farther Instructions. A few days may bring advice of the rate paid for the mentioned Swedes, on which the fate of the Englishmen will very much depend. These will be a guide to us. Taking into consideration the state in which Captives are whilst with the Arabs, I fully persuade myself the Redemption of th⟨o⟩se unfortunate Men without delay, will meet the fullest approbation of Government. The great difficulty experienced at this time to passing Bills on The United States at the Neighbouring Ports of Europe, may if it continues prove an unpleasant circumstance in this busyness, by preventing my obtaining readily the necessary funds.
                    “I can only say my best endeavours shall not be wanting for obviating that or any other obstacle may interfere or threaten to retard a full attainment of the desireable object in view. At the time the late Emperour Sidy Mohamet concluded the Treaty of 1786 with the United States, he wished the World to believe his dominion extended far beyond where in fact it reached. This gave rise to the second clause of the 10th. Article, which certainly neither him or any of his Successors have had it

in their power to fulfill. When Mul⟨e⟩y Soliman has been able to get any Christians out of the hands of the Arabs, he has sent them to Tangier; as we experienced with some of the Ship Oswego and Schooner Betseys Crews: but to have reliance on him for the release of all would serriously hazard the loss of many. The Equipment of the Emperours Ships at Larach for a Cruize is in forwardness; all but the Mirboha, which has been laid on the Beach as unfit for farther Service.
                    “The Magistrates of Bremen having authorised the Portuguese Consul General here to negotiate the release of the Captain and Crew of the Vessel under that Flag taken last Summer, the Emperour referred him to Sidy Muhammed Selawy, with whom the Redemption was six weeks ago established at a thousand dollars for the Master, as much for the Mate and six hundred for each of the Seamen. This arrangement has not yet been approved by His Majesty, of consequence the people remain at Rhabat, the delay gives room to apprehend a greater ransom is expected for them.”
                